Citation Nr: 0927277	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lung disability 
(shown as bronchitis, bronchiectasis, and/or asthma).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In his March 2007 substantive appeal, the Veteran requested a 
personal hearing before a member or members of the Board.  In 
a subsequent letter sent to the Veteran in May 2009, the RO 
informed the Veteran of a Board hearing scheduled in June 
2009.  He failed to appear.


FINDING OF FACT

The Veteran's lung condition shown as bronchitis, 
bronchiectasis, and asthma did not have onset in active 
service or within one year of separation from active service, 
and is not otherwise etiologically related to active service 
from February 1966 to February 1969.


CONCLUSION OF LAW

The criteria for service connection for a lung condition 
shown as bronchitis, bronchiectasis, and asthma have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 
& Supp. 2007); 38 C.F.R.  §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including bronchiectasis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service treatment records are absent for any complaints of or 
treatment for bronchitis, bronchiectasis, or asthma.  A 
separation report of medical examination from November 1968 
indicated a normal clinical evaluation of the Veterans lungs 
and chest.  In an associated report of medical history from 
November 1968, the Veteran stated that he did not have or 
ever had a chronic cough, shortness of breath, asthma, or 
pain or pressure in his chest, providing evidence against 
this own claim.  

A service treatment report from July 1966 indicated that the 
Veteran suffered from a stuffy nose and coughing.  However, 
the examiner noted that the Veteran's lungs were clear.  
Again, in October 1966, the Veteran complained of a cold and 
cough.  His lungs were clear and he was ultimately diagnosed 
with pharyngitis.  Thus, the Veteran had no in-service 
treatment for bronchitis, bronchiectasis, or asthma.

These records, as a whole, provide highly probative evidence 
against the Veteran's claims because they show no lung 
condition during service.

In this case, the Board does not find credible the Veteran's 
assertions that he suffered from a lung condition since 
service.  The record is absent for objective evidence of a 
lung condition since separation from service in February 1969 
until January 2001, over three decades later.  This is 
evidence against the Veteran's claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed.Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints).

In this regard, the Board must note the Veteran's continuing 
use of cigarettes, notwithstanding his lung disability.

The Veteran underwent a general VA examination in September 
2005.  There, the Veteran reported that he had no problem 
with his respiratory system until he developed pneumonia in 
basic training, in March 1966 (more than 40 years ago), where 
he was hospitalized for three days.  The Veteran further 
reported that he had bronchitis several times during his 
service enlistment.  He also admitted that he first developed 
asthma in February 2005, some 36 years after separation from 
service.  The examiner diagnosed the Veteran with chronic 
bronchitis and bronchiectasis.  However, he did not opine as 
to the etiology of the Veteran's lung condition.

While the Board does not dispute the September 2005 
examiner's medical apparent conclusion of a lung condition 
that first occurred during service if the Veteran's report of 
in-service symptoms is accurate, the Board arrives at a 
different finding than that of the September 2005 examiner 
with regard to the credibility of the Veteran's reports, and 
hence, the accuracy of his self-reported history of in-
service symptoms and problems since service.  It is the 
Board, not a medical professional, that has the duty of 
determining the credibility of evidence.  Whether the Veteran 
experienced symptoms of a lung condition during service, 
where all reports of such come years after service, is not a 
medical determination but rather a determination of non-
medical facts.  

It does not require medical knowledge to make a finding as to 
whether the Veteran's report of in-service symptoms and 
problem since service is credible.  Rather, it is simply a 
matter of weighing all evidence of record and then 
determining whether his reports are accurate.  This duty 
falls to the Board as fact finder. 

In short, post-service references to alleged in-service lung 
conditions are based on an inaccurate history and are not 
probative.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran). 

As to the Veteran's own contention (that his current lung 
condition is related to his service) a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Some quasi-medical questions do lend themselves to the 
opinions of laypersons.  For example, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder s not a determination "medical 
in nature" and is capable of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in 
Jandreau, the U.S. Court of Appeals for the Federal Circuit 
explained, in footnote 4, that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions.  Here, the Board finds that the Veteran's 
opinion as to whether his current lung condition is related 
to service, is not competent evidence because a current lung 
condition as it relates to his active service is a medical 
question too complex to be the subject of the opinion of a 
layperson.

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the veteran's claim against 
the evidence unfavorable to the veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).  

Here, the absence of any report of a lung condition shown as 
bronchitis, bronchiectasis, or asthma during service or for 
decades thereafter is more probative than the Veteran's own 
assertions as to when he first experienced a lung condition.  
In summary, the in-service and post-service medical evidence 
(which is found to provide evidence against this claim) are 
more probative than the Veteran's assertions as to whether 
his current lung condition is related to his service.  

Based on the above, the preponderance of the evidence of 
record is against a grant of service connection for a lung 
condition shown as bronchitis, bronchiectasis, and asthma, 
and his claim must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in April 2005.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The April 2005 notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denial of service connection, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claims for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

Here, VA has not obtained a medical opinion as to whether the 
Veteran's current lung condition had onset during service or 
was otherwise etiologically related to his service.  The 
record is absent for any evidence of the second element 
discussed in McLendon, an event, injury, or disease occurring 
in service or within a presumptive period.  In fact, the 
Board has found affirmative evidence against such a finding.  
For that matter, there is no competent evidence of record of 
any association between the Veteran's current lung condition 
shown as bronchitis, bronchiectasis, and asthma and his 
service.  

For these reasons, the Board declines to afford the Veteran a 
VA examination or obtain a medical opinion in this case.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.



ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


